STATE OF MICHIGAN

                             COURT OF APPEALS



JOELLE 98 LLC and JOEL CARS EXHIBITION,                              UNPUBLISHED
INC,                                                                 November 22, 2016

               Plaintiffs-Appellees,

v                                                                    No. 328339
                                                                     Wayne Circuit Court
STONE CENTRAL LLC and NAJIB ATISHA,                                  LC No. 13-014109-CK

               Defendants-Appellants,

and

WAYNE COUNTY TREASURER AND S & S
PROPERTY DEVELOPMENT, INC.

               Defendants.


Before: M. J. KELLY, P.J., and MURRAY and BORRELLO, JJ.

MURRAY, J., (concurring).

        The majority opinion is correct in both its analysis and conclusion on the two issues
raised by appellants. I write separately only to point out that we should affirm on the ground that
appellants have not sufficiently argued the issues before this Court.

        Every appellate practitioner knows, or should know, that we have said virtually since this
Court was established that it is the parties’ obligation (and particularly the appellant) to properly
raise and brief the issues needing resolution. Indeed, we have said that “[a]n appellant may not
merely announce a position then leave it to this Court to discover and rationalize the basis for the
appellant’s claims; nor may an appellant give an issue only cursory treatment with little or no
citation of authority.” Cheesman v Williams, 311 Mich. App. 147, 161; 874 NW2d 385 (2015),
citing McIntosh v McIntosh, 282 Mich. App. 471, 485; 768 NW2d 325 (2009). See also
McKinstrie v Henry Ford Hospital, 55 Mich. App. 659, 662; 223 NW2d 114 (1974) (Recognizing
the established rule that an appellant must first prime the appellate pump for an issue to be
properly before an appellate court).

       Here, appellants have raised two issues, (1) whether the trial court abused its discretion
when it granted a motion to add a party during trial, and (2) whether the trial court erred in

                                                -1-
piercing the corporate veil of Stone Central LLC. Though raising these two fact intensive issues,
appellants nowhere in their 3 and a third page brief state why the trial court granted the motion to
add a party, thus leaving us to only guess. And without knowing why the trial court ruled the
way it did, how can we possibly conclude that an abuse of discretion occurred?1 All we have
from appellants are several unexplained assertions (they suffered prejudice, it was late, or they
did not get any discovery), yet there is no explanation of how they were prejudiced, what
discovery they would have sought, or how this decision otherwise impacted anything at the trial.
Thus, I would affirm on this issue for the simple reason that appellants’ abandoned the issue.

        The same unfortunately holds true for the corporate veil issue. Though appellants
recognize the multi-factual considerations relevant to the issue, appellants merely argue that
there was nothing in the record to support this equitable remedy.2 But as the majority opinion
and appellees’ brief do show, there were a multitude of facts that existed that allowed the trial
court to do as it did. Appellants have simply ignored those facts, both in their argument and in
their one page statement of facts. Again, I would hold that appellants have not adequately
briefed this issue, and that it was abandoned. Consequently, I concur in the affirmance of the
trial court’s judgment.

                                                             /s/ Christopher M. Murray




1
 Appellants also neglect to recognize any standard of review, let alone that this issue is governed
by a highly deferential one.
2
  Appellants actually denote it as a claim, but as the majority makes clear, piercing the corporate
veil is a remedy, not a cause of action. Gallagher v Persha, __ Mich App __; __ NW2d __
(2016), docket nos. 325471, 327840.


                                                -2-